Exhibit 4.4 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Amendment to Certificate of Designation After Issuance of Class or Series (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USEONLY Certificate of Amendment to Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955 - After Issuance of Class or Series) 1.Name of corporation: TECHNEST HOLDINGS, INC. 2.Stockholder approval pursuant to statute has been obtained. 3.The class or series of stock being amended:. SERIES A PREFERRED 4.By a resolution adopted by the board of directors, the certificate of designation is being amended as follows or the new class or series is: Section (2)(a) of that Certificate of Designation filed with the Nevada Secretary of State on February 8, 2005, is hereby amended to read in its entirety as follows: (a) CONVERSION RIGHT.
